Citation Nr: 1543291	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Veteran underwent his most recent VA examination to determine the severity of his lumbar spine disability.  He testified that he received regular cortisone shots for his back pain.  Without the cortisone shots, the Veteran asserted his range of motion was between 60 and 70 percent of normal ranges of motion.  In April 2015, the Veteran underwent a fluoroscopically guided interlaminar lumbar epidural therapeutic injection at the L3 and L4 vertebrae with his private doctor.  The Veteran has also received epidural steroid injections at his local VA Medical Center.  The January 2014 VA examiner did not address the effect the Veteran's epidural injections have on his lumbar spine disability.  The Veteran and his representative argued that the lumbar spine disability is worse than it was at the January 2014 VA examination, because the Veteran had just received an epidural injection.  VA medical records show that the Veteran received an epidural injection on December 20, 2013, shortly before his VA examination.  Therefore, a remand is warranted to determine the current severity of the Veteran's lumbar spine disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected DDD of the lumbar spine.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner should identify any objective evidence of pain or functional loss due to pain due to the service-connected disability.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner must also comment on the effect the Veteran's epidural injections have on his service-connected DDD of the lumbar spine.

The examiner is asked to describe the frequency and duration of any incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to provide a rationale for all opinions rendered.   

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




